Title: Jefferson’s Statement of Refusal to Authenticate Writings, December 1788
From: Jefferson, Thomas
To: 


The minister plenipotentiary for the United states of America finds himself under the necessity of declining to authenticate writings destined to be sent to the United states, for this main reason, that such authentication is not legal evidence there. After a reason so sufficient it seems superfluous to add that, were his authentication admissible in the courts of the United states, he could never give it to any seal or signature which had not been put in his presence; that he could never certify a copy, unless both that and the original were in a handwriting legible to him, and had been compared together by him, word by word; that so numerous are the writings presented, that their authentication alone would occupy the greater part of his time, and, withdrawing him from his proper duties, would change the nature of his office to that of a Notary. He observes to those who do him the honour of addressing themselves to him on this subject, that the laws for the authentication of foreign writings are not the same thro’ all the United states, some requiring an authentication under the seal of the Prevoté of a city, and others admitting that of a Notary: but that writings authenticated in both these manners will, under the one or the other, be admitted in most, if not all, of the United states. It would seem adviseable then to furnish them with this double authentication.
